    Case 1:19-cv-00035-C Document 48 Filed 04/12/21                                  Page 1 of 2 PageID 251



                             IN THE UNITED STATES DISTIIICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       ABILENE DIVISION

MITCHELT, W. WAGNER,                                         s
Institutional ID No. 1543049,                                s
SID No. 02396387,                                            s
                                                             $
                                              Plaintift.     $
                                                             $
                                                             $     CIVIL ACI'ION NO. I :19-CV-00035-C
                                                             $
 ROBERT MARTIN,T et a/.,                                     $
                                                             $
                                          Defendants.        $


                    ORDER ACCEPTING ITEPOITT AND RECOMME,NDATION
                       OF THE UNITED STATES MAGISTRATE, JUDGE

           The United States Magistrate Judge made findings, conclusions, and a recommendation

in this case, recommending that Plaintiffs remaining claims proceed through the course                of

litigation. Plaintiff timely filed objections. (Doc. 39,40.) In his objections, Plaintiff          asserts that


the Repo( and Recommendation mistakenly states that he only seeks injunctive reliefin this

case. However, Plaintiff notes that his original complaint also sought punitive damages for the

pain and suffering he has endured as a because of Defendants' failure to provide him with

dentures and proper medical care.

           The undersigned Senior United States District Judge has conducted an independent, de

novo review of the relevant portions of the record in this case and has examined the findings,

conclusions, and recommendations of the Magistrate Judge. The Court notes that on March I 8,

2020, the Magistrate Judge entered an Order to Answer and for Partial Dismissal along with a

Judgment in accordance with Federal Rule of Civil Procedure 54(b). (Docs. 33,34.) In that




I The   caption of this case is changed to reflect only the remaining parties in this case
      Case 1:19-cv-00035-C Document 48 Filed 04/12/21                       Page 2 of 2 PageID 252



Order, the Court found, among other things, that Plaintifls request for punitive damages had

been abandoned based on his more definite statement and dismissed his individual capacity

claims.2 Plaintiff did not file an appeal from the partial dismissal. Therefore, Plaintiffs

objections are OVERRULED. The Cout ACCEPTS and ADOPTS the Findings, Conclusions,

and Recommendation of the United States Magistrate Judge.

         The Court will enter a separate scheduling order, setting forth dates for pretrial deadlines

and   filing dispositive motions.

         The Court also finds that Plaintiff s "Motion for a [sic] Order for Pain and Suffering"

(Doc. 40) should be construed as a response to the Report and Recommendation The Clerk is

directed to terminate the motion on the docket.

         SO ORDERED.

         DatedApril     lL,zozt.



                                                   SA       CUM       GS
                                                     nior U nited tates District J

                                                                                      I




2
  The Magistrate Judge acknowledged Plaintiff s prior request for damages, "[h]owever, in his more
dellnite staternent, Wagner stated that 'as relief in this actioti all I want is dentures and follow-up physical
therapy tbr rny sore gums.' [Doc. I7 at 12.] By this statement, the Court construes Wagner's current
clairn solely as a claim for injunctive reliefand considers his prior claims for compensatory and punitive
damages abandoned." (Doc. 33 at l3-14.)
